Citation Nr: 0928974	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  05-25 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for degenerative arthritis of the right shoulder, status 
post-dislocation.

2.  Entitlement to an initial compensable rating for lumbar 
strain with upper lumbar spondylosis.

3.  Entitlement to an initial compensable rating for 
patellofemoral syndrome with osteoarthropathy of the right 
knee.

4.  Entitlement to an initial compensable rating for 
patellofemoral syndrome with osteoarthropathy of the left 
knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1982 to June 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the right 
shoulder, status post-dislocation, is manifested by arthritis 
of the right acromioclavicular joint and slight limitation of 
motion, but the arm is not limited to shoulder level.  

2.  The Veteran's lumbar strain with upper lumbar spondylosis 
is manifested by no more than slight subjective symptoms, 
flexion to 90 degrees, and a combined range of motion greater 
than 235 degrees.

3.  Patellofemoral syndrome with osteoarthropathy of the 
right knee is manifested by arthritis, tenderness on 
palpitation and crepitus with essentially full range of 
motion.

4.  Patellofemoral syndrome with osteoarthropathy of the left 
knee is manifested by arthritis and crepitus with essentially 
full range of motion.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for degenerative arthritis of the right shoulder, status 
post-dislocation, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5201 (2008).

2.  The criteria for an initial compensable disability rating 
for lumbar strain with upper lumbar spondylosis have not been 
met.  38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.40, 4.45, Diagnostic Code 5295 (prior to 
September 26, 2003); and Diagnostic Code 5237 (since 
September 26, 2003).
 
3.  The criteria for an initial compensable rating for 
patellofemoral syndrome with osteoarthropathy of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 &. Supp. 2009); 38 C.F.R. §§4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5003, 5014, 5260, 5257 (2008).

4.  The criteria for an initial compensable rating for 
patellofemoral syndrome with osteoarthropathy of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 &. Supp. 2009); 38 C.F.R. §§4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5003, 5014, 5260, 5257 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided post- adjudication VCAA notice by letters, 
dated in February 2006, and March 2006.  The Veteran was 
notified of the type of evidence needed to substantiate the 
claims for increase, namely, evidence indicating an increase 
in severity and the effect that the worsening had on 
employment and daily life.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

Except for general notice of the criteria of the Diagnostic 
Codes under which the Veteran is rated, to the extent that 
the VCAA notice was provided after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claims were readjudicated 
as evidenced by the supplemental statement of the case, dated 
in February 2009.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

As for the omission of the general notice of the criteria of 
the Diagnostic Code under which the Veteran is rated, the 
VCAA notice contained a Type One error (failure to notify the 
Veteran of what evidence is needed to substantiate the 
claim).  And a Type One error has the natural effect of 
harming a claimant.  Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  Vazquez-Flores at 
45-46.  The Board's finding that a VCAA notice error was not 
prejudicial is reviewed de novo by the United States Court of 
Appeals for Veterans Claims (Court).  Medrano v. Nicholson, 
21 Vet. App. 165, 171 (2007).  The determination of whether a 
notice error is harmless is done by the Veterans Court on a 
case-specific application of judgment upon review of the 
record.  

In this case, in the rating decision of August 2003, and in 
the statement of the case in June 2006, and the supplemental 
statements of the case, dated in December 2007 and February 
2009, copies of which were sent to the Veteran, the RO 
notified of the Veteran of the criteria for an initial rating 
higher than 10 percent for degenerative arthritis of the 
right shoulder, status post-dislocation, and the criteria for 
initial compensable ratings for lumbar strain with upper 
lumbar spondylosis, and  patellofemoral syndrome with 
osteoarthropathy of the right and left knees. Thereafter the 
Veteran had the opportunity to submit additional argument and 
evidence.  Having received a copy of the rating decision and 
a copy of the statement of the case, and the supplemental 
statements of the case, a reasonable person could be expected 
to understand from the notice provided what was needed to 
obtain higher ratings.  

Because VA provided the Veteran with reasonable notice of how 
to obtain initial higher ratings, the post-adjudicatory 
notice and opportunity to develop the case that was provided 
during the administrative appellate proceeding rendered the 
limited VCAA notice error non-prejudicial as the error did 
not affect the essential fairness of the adjudication.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Service treatment and personnel 
records are associated with the claims file as are records 
and reports from VA health-care providers.  The Veteran was 
afforded VA examinations in May 2003 and September 2008.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist.


General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a; Diagnostic Code 5003.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Degenerative Arthritis of the Right Shoulder

By a rating decision in August 2003, the RO granted service 
connection for degenerative arthritis of the right shoulder, 
status post-dislocation, and assigned a 10 percent disability 
rating effective July 1, 2003, the day after discharge from 
active duty.  The Veteran disagreed with the rating and this 
appeal ensued. 

On a VA fee basis examination in May 2003, the Veteran 
complained of constant right shoulder pain following 
dislocation of the shoulder in service.  The Veteran was 
right hand dominant.  It was a closed reduction and did not 
require surgery.  There was increased pain on overhead 
activities.  He cited no functional impairment due to the 
condition, although he reported loosing several hours of 
work.  

Flexion was to 170 degrees, abduction was to 160 degrees, 
external rotation was to 80 degrees and internal rotation was 
to 70 degrees.  Range of motion was not limited by pain 
fatigue, weakness, lack of endurance, or incoordination.  The 
examiner noted that although the range of motion was not 
according to the norm, the verdant was a fairly muscular 
individual and these appeared to be his normal ranges of 
motion.  X-rays of the right shoulder revealed minimal 
degenerative changes within the AC joint, but no separation.  
The glenohumeral joint was unremarkable.  The impression was 
minimal degenerative arthritic changes of the AC joint 
without separation, and normal glenohumeral joint.  The 
examiner diagnosed status post-dislocation of the right 
shoulder with residuals including discomfort and minimal 
degenerative arthritic changes in the AC joint.

VA treatment notes in May 2004 show complaints of right 
shoulder pain with abduction.  There was no muscle weakness.  
Crepitus was noted.   

An August 2004 MRI of the right shoulder revealed apparent 
focal subdeltoid bursitis.  The rotator cuff tendon was 
intact and the AC joint and glenohumeral joint were normal.  

In October 2005, the Veteran complained of a sensation in his 
right shoulder that made his right arm go numb.  There was no 
visible atrophy and the range of motion was normal.  

Private treatment notes in August 2008, recorded complaints 
of right shoulder pain.  The Veteran denied weakness or 
decreased range of motion.  The Veteran was able to lift his 
normal weight at the gym.  On examination, the right shoulder 
appeared normal.  Abduction was to 140 degrees and external 
rotation was to 70 degrees.  There was minimal tenderness of 
the AC joint on palpitation.  Strength was 5/5 with 
discomfort on abduction.  An MRI revealed full thickness tear 
of the supraspinatus with increased signal intensity of the 
superior labrum.  The clinician noted that a May 2008 X-ray 
revealed rotator cuff tear and a subsequent MRI showed full 
thickness tear of the rotator cuff tendon.  In addition, 
tendonitis changes were present within the supraspinus 
tendon.  

In July 2008, the Veteran was seen for tendonitis of the 
right rotator cuff and was referred for a consultation with 
orthopedic surgery.  

On VA examination in September 2008, the Veteran complained 
of dull right shoulder pain exacerbated by weight training of 
the upper body.  He reported stiffness, wax and wane of the 
joint, without swelling, weakness, fatigue, incapacitation, 
or lack of endurance.  The Veteran could not sleep on the 
right shoulder.  He was able to wash the opposite shoulder 
and put his hand behind his head, tuck in his shirt, throw 
over and under with the right hand, and weight training 
lifting 225 pounds.  While weight training, he need to adjust 
position to avoid pain in the right shoulder.  The Veteran 
related flare-ups of pain, the most recent one being in July 
2008, with pain increasing to 9 out of 10, and lasting 2 
days.  His range of motion was not affected by the flare-up 
in pain.  The examiner noted that an August 2008 MRI revealed 
a right rotator cuff tear and that the Veteran was referred 
for physical therapy.  The examiner indicated that there was 
no functional impact with additional activity, repetitive use 
or daily duties.  

On examination, the arm and the shoulder were symmetrical, 
normal and nontender or painful on palpitation or direct 
pressure on the right shoulder.  Forward flexion and 
abduction were to 180 degrees, extension was to 45 degrees, 
external rotation was to 90 degrees, and internal rotation 
was to 80 degrees.  There was no arc pain motion or 
crepitance with repeat motion.  Reflexes were 2+.  There was 
no limitation by pain, fatigue, weakness or lack of endurance 
following repetitive use.  There was no abnormal motion or 
guarding of movement.  The examiner diagnosed stable joint 
impingement syndrome.  

Legal Criteria 

Arthritis of the right acromioclavicular joint is currently 
rated 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5201.

Arthritis is rated as limitation of motion rated under the 
appropriate Diagnostic Codes for the specific joints 
involved.  Limitation of motion of the shoulder is rated 
under Diagnostic Code 5201.

The Veteran is right handed.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, the criterion 
for the next higher rating, 20 percent, for limitation of 
motion of the shoulder, either in flexion or in abduction, is 
limitation of the arm at shoulder level.  The criterion for 
the a 30 percent disability rating, for limitation of motion 
of the shoulder, either in flexion or in abduction, is 
limitation of the arm midway between the side and shoulder 
level.

For VA rating purposes, the normal ranges of motion of the 
shoulder are flexion or abduction from 0 to 180 degrees and 
external or internal rotation from 0 to 90 degrees.  38 
C.F.R. § 4.71a, Plate I.

Malunion of the clavicle or scapula is evaluated as 10 
percent disabling for either arm.  Nonunion without loose 
movement is also evaluated as 10 percent disabling for either 
arm.  Nonunion with loose movement is evaluated as 20 percent 
disabling.  Dislocation of the clavicle or scapula is also 
evaluated as 20 percent disabling for either arm.  This 
rating code also provides that the disability may be rated on 
impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5203.

Impairment and malunion of the humerus is rated under 
Diagnostic Code 5202.  Moderate deformity of the humerus is 
evaluated as 20 percent disabling as are infrequent episodes 
of dislocation with guarding of movement only at the shoulder 
level.  Marked deformity or dislocations with frequent 
episodes of guarding on the major side warrants a 30 percent 
rating; and evaluations from 50 to 80 percent are provided 
for fibrous union, nonunion or loss of the head of the 
humerus, respectively.  38 C.F.R. § 4.71a, Code 5202.

Analysis

The medical evidence does not show that he has ankylosis of 
his right shoulder, either favorable or unfavorable, meaning 
complete immobility of the joint in a fixed position.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  There is no 
clinical or X-ray evidence of dislocation, malunion or other 
deformity of the humerus; or malunion, nonunion or 
dislocation of the clavicle or scapula.  Accordingly, 
Diagnostic Codes 5200, 5202 and 5203 are not applicable.  
There is X-ray evidence of arthritis of the right shoulder.  
Thus, the Veteran's right shoulder disability is rated on the 
basis of limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5000 and 5201.  

The evidence shows complaints of constant right shoulder pain 
with flare-ups.  The pain was increased pain on overhead 
activities and exacerbated by weight training. The Veteran 
has also reported a sensation of numbness, stiffness, and wax 
and wane of the joint, without swelling, weakness, fatigue, 
incapacitation, or lack of endurance.    

On VA examination in May 2003, flexion was to 170 degree, 
abduction was to 160 degrees, external rotation was to 80 
degrees and internal rotation was to 70 degrees.  Range of 
motion was not limited by pain fatigue, weakness, lack of 
endurance, or incoordination.  The examiner noted that 
although the range of motion was not according to the norm, 
and the Veteran was a fairly muscular individual and these 
appeared to be his normal ranges of motion.  In August 2008, 
abduction was to 140 degrees and external rotation was to 70 
degrees.  On VA examination in September 2008, forward 
flexion and abduction were to 180 degrees, extension was to 
45 degrees, external rotation was to 90 degrees, and internal 
rotation was to 80 degrees.  His range of motion was not 
affected by the flare-ups in pain, fatigue, weakness or lack 
of endurance following repetitive use.  There was no abnormal 
motion or guarding of movement.  The examiner diagnosed 
stable joint impingement syndrome.  As the right arm shows 
essentially normal range of motion, considering 38 C.F.R. §§ 
4.40 and 4.45, the criterion for a 20 percent rating under 
Diagnostic Code 5201, that is limitation of motion of the arm 
at shoulder level, has not been met.

Lumbar Strain with Upper Lumbar Spondylosis

By a rating decision in August 2003, the RO granted service 
connection for lumbar strain with upper lumbar spondylosis, 
and assigned a noncompensable disability rating effective 
July 1, 2003.  The Veteran disagreed with the rating 
assigned. 

On VA fee basis examination in May 2003, the examiner noted 
that the Veteran was diagnosed with degenerative disc disease 
of the lumbar spine in 1993.  The Veteran complained of pain 
with flare-ups twice a year and lasting 2 to 3 days.  He 
reported difficulty bending, stooping, and lifting during 
episodes of flare-ups.  The Veteran denied radicular pain.  
He did not require bed rest.  The Veteran cited to no 
functional impairment.  

On examination, the lumbar spine was normal with no muscle 
spasm or tenderness.  Straight leg raise test was negative 
and there was no radiation of pain on movement.  Range of 
motion was normal.  Flexion was to 95 degrees, extension was 
to 35 degrees, right and left lateral flexion was to 40 
degrees, right and left rotation was to 35 degrees.  Range of 
motion of the lumbar spine was not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  Posture and 
gait were normal.  X-rays of the lumbar spine revealed 
minimal upper lumbar spondylosis.  The impression was minimal 
upper lumbar spondylosis, otherwise negative lumbar spine 
series.  The examiner diagnosed lumbar strain, currently 
asymptomatic, with minimal upper spondylosis.  

On VA examination in September 2008, the examiner noted that 
the Veteran did not use assistive devices for ambulation.  He 
reported that his lumbar spine became symptomatic when 
driving longer than 3 hours, and he required stretching.  He 
denied other exacerbating activities.  The Veteran denied 
using sick days, special accommodations.  He denied symptoms 
of exacerbation.  The examiner noted that in July 2007, the 
Veteran was referred for physical therapy and achieved all 
his goals in August 2007.  Since then, the Veteran reported 
his pain was improved.  The Veteran last experienced pain in 
July 2007 without catalyst, but with sensation of stiffness.  
He denied weakness, fatigue, lack of endurance or functional 
limitation on repetitive motion.  The Veteran reported flare-
ups of pain happening approximately once a month, lasting 2 
days, which did not interfere with the range of motion.  The 
Veteran denied incapacitating episodes in the previous 12 
months, erectile dysfunction, and bowel or bladder 
incontinence.  The Veteran was unsure as to whether there was 
physician prescribed bed rest in 2006 or 2007.  The Veteran 
indicated that he would exercise weight train with no side 
effects.  

On physical examination, the Veteran's gait and lumbar 
lordosis were normal.  The Veteran was able to heel toe walk 
and there was no scoliosis.  On palpitation, his low back was 
negative for spasms, pain, tenderness, or increased muscular 
tension.  Flexion was to 90 degrees, extension was to 40 
degrees, right lateral flexion was to 35 degrees and left 
lateral flexion was to 30, rotation was symmetric to 45 
degrees.  The examiner noted no fatigue, weakness, or lack of 
endurance following repetitive use.  There was no report of 
pain or incoordination.  Sensory and neurological 
examinations revealed no abnormalities.  X-rays revealed no 
abnormalities.  The examiner diagnosed chronic lumbosacral 
strain, without lower extremity radiculopathy.  





Legal Criteria

The criteria for evaluating spinal disabilities under 38 
C.F.R. § 4.71a, Diagnostic Code 5295 were revised effective 
September 26, 2003, at which time the Diagnostic Code 5295 
was renumbered, as Diagnostic Code 5237.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003. 

First, prior to September 26, 2003, 38 C.F.R. §4.71a, 
Diagnostic Code 5295 provided a noncompensable evaluation for 
lumbosacral strain with slight subjective symptoms.  A 10 
percent rating for lumbosacral strain with characteristic 
pain on motion.  The criteria for a 20 percent rating were 
muscle spasm on extreme forward bending with loss of lateral 
spine motion.

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, allowed a 40 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent rating for a slight limitation of 
motion.

Under the revised rating criteria as of September 26, 2003, a 
rating may be assigned with or without symptoms such as pain 
(regardless of whether it radiates), stiffness, or aching in 
the affected spinal area.

38 C.F.R. §4.71a, Diagnostic Code 5237 provides for a 10 
percent disability rating when the following criteria are 
met; forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height.  The criteria for a 20 percent rating 
are forward flexion of the thoracolumbar spine greater than 
30 degrees, but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or with muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

Under the General Formula, objective neurological 
abnormalities are rated separately. 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.

As service connection for intervertebral disc syndrome has 
not been granted, nor has a disc syndrome been shown, neither 
the "old" nor the revised regulation pertaining to 
intervertebral disc syndrome is for application in this case.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective September 23, 2002), 
published at 67 Fed. Reg. 54345-54349 (August 22, 2002).

Prior to September 26, 2003

Before September 26, 2003, the Veteran did not meet the 
criteria for a compensable rating of 10 percent under 
Diagnostic Code 5295, because the evidence did not show 
lumbosacral strain with characteristic pain on motion.  While 
the Veteran has complained of pain and reported flare-ups of 
pain he cited to no functional impairment.  On examination, 
range of motion of the lumbar spine with normal with no 
objective evidence of pain on motion.  In May 2003, the 
Veteran's condition was described as asymptomatic.  While in 
July 2007 the Veteran underwent physical therapy for his 
back, it was noted that the physical therapy goals were 
achieved and his pain improved.  Additionally, the examiner 
noted full active motion of the lumbar spine.  There was no 
apparent guarding or spasm of the lumbar spine or functional 
loss due to pain.  The examiners specifically noted that 
range of motion of the lumbar spine was not limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the criterion for an 
initial compensable rating of percent under Diagnostic Code 
5295, considering 38 C.F.R. §§ 4.40, 4.45 and 4.59, were met.

As for other potentially applicable Diagnostic Codes, the old 
Diagnostic Code 5292 provided a 10 percent rating for slight 
limitation of motion of the lumbar spine.

The findings of examinations in May 2003 and September 2008 
of flexion to at least 90 degrees, extension from 30 to 35 
degrees, right and left lateral bending from 30 to 40 
degrees, and right and left rotation to from 35 to 45 
degrees, which does not more nearly approximate slight 
limitation of the range of motion of the lumbar spine, as it 
is within normal limits.  Accordingly, the old criteria under 
Diagnostic 5292 for a rating of 10 percent for lumbar strain 
with upper lumbar spondylosis had not been met.

Under the Revised Criteria

On VA examination in September 2008, forward flexion was to 
flexion was to 90 degrees, extension was to 40 degrees, 
lateral flexion was to 35 degrees on the right and 3 degrees 
on the left, and right and left lateral rotation was to 45 
degrees (90+40+35+30+45+45  = 285 degrees).  As the combined 
range of motion was greater than 235 degrees, and as there is 
no medical evidence to show that pain or flare-ups of pain 
results in any additional limitation of motion of the lumbar 
spine to a degree that supports a rating of 10 percent, 
applying 38 C.F.R. §§ 4.40, 4.45, 4.59, the criteria for a 
compensable 10 percent based on a combined range of motion 
have not been met.  

Although a separate rating for objective neurologic 
abnormalities may be assigned, the record does not document 
any adverse neurological function.  For this reason, a 
separate compensable rating for objective neurological 
abnormalities is not warranted.

For the above reasons, the preponderance of the evidence is 
against an initial compensable rating for the service-
connected lumbar strain with upper lumbar spondylosis, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Patellofemoral Syndrome with Osteoarthropathy of the Right 
and Left Knees

By a rating decision in August 2003, the RO granted service 
connection for patellofemoral syndrome with osteoarthropathy 
of the right and left knees, and assigned separate 
noncompensable disability ratings effective July 1, 2003.  
The Veteran disagreed with the ratings.

On QTC/VA examination in May 2003, the Veteran complained of 
popping, locking, crunching and tightness of the knees.  He 
related episodes of flare-ups 2 to 3 times a year and lasting 
1 week.  He did not require bed rest.  The Veteran cited to 
no functional impairment of either knee.  

On examination, the knees appeared to be normal, with normal 
range of motion bilaterally.  Flexion was to 140 degrees and 
extension was to zero degrees, bilaterally.  Range of the 
right and the left knee was not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  The Drawer 
test and McMurray tests were normal bilaterally.  The knees 
exhibited mild bilateral crepitus with compression of the 
patella in the trochelear groove.  X-rays of the knees 
revealed moderate bilateral osteoarthropathy along with 
features of patellar chondromalacia.  There was no 
sublaxation, fracture or osteochondritis.  The impression was 
moderate bilateral knee osteoarthropathy and features of 
patellar chondromalacia.  The diagnosis was bilateral 
patellofemoral syndrome with moderate bilateral knee 
osteoarthropathy.

In January 2006, the Veteran presented complaints of right 
knee pain exacerbated by running or lifting weights.  On 
examination, there was crepitus of the right knee and 
tenderness with palpitation.  The Veteran had full range of 
motion of the knee.  An apprehension test was positive.  The 
knee showed no deformity, erythema, popliteal cyst, warmth.  
The patella was not shifter laterally or medially, and there 
was no medial or lateral instability.  Anterior and posterior 
drawer sign was not present.  McMurray and Lachman tests were 
negative.  There appeared to be no tenderness on ambulation.  
The diagnosis was patellar chondromalacia.  The clinician 
recommended physical therapy should symptoms persist.  

On VA examination in September 2008, the examiner noted that 
the Veteran did not use assistive devices for ambulation or 
braces.  The Veteran denied using sick days, special 
accommodations, or symptoms of exacerbation.  The Veteran 
complained of wax and wane of the knees, with deep pain 
without palpable pain generator.  He reported a flare-ups in 
knee pain in July 2008, which lasted for 4 days and was 
secondary to running and weight training.  He denied falling 
down secondary to the knees.  The Veteran complained of 
buckling, giving way, giving out, swelling, lack of 
endurance, weakness, fatigue.  There was no incapacitation of 
either knee.  The Veteran denied additional functional 
limitations after repetitive use.  Running could affect the 
knees and stimulate pain or discomfort.  

On examination, the knees revealed normal anatomical 
landmarks without edema, effusion, weakness, redness or heat.  
There was no tenderness on palpitation.  Bilateral knee 
flexion was to 125 degrees and extension was negative.  Range 
of motion was not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use.  
There was no abnormal motion or guarding of movement, but 
there was crepitance, greater on the right than on the left 
knee.  Lachman, McMurry, varus grinding, valgus grinding, and 
drawer tests were negative for instability.  The legs were 
symmetric in length.  X-rays of the knees showed moderate 
tricompartimental arthritic changes with joint space 
narrowing, subchondral sclerosis and marginal osteophytes.  
The examiner diagnosed right and left knee tricompartimental 
osteoarthritis with stable joints.

Legal Criteria

The right and left knee patellofemoral syndrome with 
osteoarthropathy are rated as noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of- 
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; and extension limited to 15 degrees 
is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; and flexion limited to 30 degrees is 
rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee under Diagnostic Code 5003 and 
for instability of the knee under Diagnostic Code 5257.  
Separate ratings may also be assigned for both limitation of 
flexion and limitation of extension.

Under Diagnostic Code 5257, the criteria for a 10 percent 
rating are slight recurrent subluxation or lateral 
instability of the knee.  A rating of 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability.  A rating of 30 percent requires severe 
recurrent subluxation or lateral instability.

Analysis

The Veteran's right and left knee disabilities are 
characterized by complaints of popping, locking, buckling, 
giving way, giving out, swelling, lack of endurance, 
weakness, fatigue, crunching, tightness, and pain with 
occasional flare-ups of pain.  The only objective findings in 
relation to his right and left knees were crepitus with 
compression of the patella in the trochelear groove, and X-
ray evidence of arthritis.  Thus, the Veteran's right and 
left knee disabilities are rated on the basis of limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5000 and 
5261.  

Regarding limitation of extension, the evidence of record 
shows that the Veteran has full extension of the right and 
the left knees, which does not more nearly approximate 
limitation of extension to 10 degrees that is required for a 
separate 10 percent rating under Diagnostic Code 5261, 
considering functional loss due to pain, repetitive use, and 
weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Such findings represent no significant 
loss of right or left knee extension and therefore do not 
meet the criteria for separate compensable ratings for either 
knee under Diagnostic Code 5261. 

Regarding limitation of flexion, in May 2003, flexion of the 
right and the left knees was to 140 degrees, and on the 
latest VA examination in September 2008, flexion was limited 
to 125 degrees, and the examiner noted that range of the 
knees was not additionally limited by pain, fatigue, 
weakness, lack of endurance following repetitive use, or 
incoordination, which does not more nearly approximate 
limitation of flexion to 60 degrees that is required for 
separate 10 percent rating under Diagnostic Code 5260, 
considering functional loss due to pain, repetitive use, and 
weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Where as here, the Veteran has arthritis, which is rated on 
limitation of motion, a separate rating for instability may 
be assigned based on additional disability.

VA examinations and treatment records show that Lachman, 
McMurry, varus grinding, valgus grinding, and drawer tests 
were negative for instability of either knee.  Additionally, 
there is no evidence of sublaxation or medial or lateral 
instability.  Under Diagnostic Code 5257, neither right nor 
left knee instability is shown.  Accordingly, separate 
ratings under Diagnostic Code 5257 for the right or the left 
knee is not warranted. 

Because the preponderance of the evidence is against the 
claims for separate compensable ratings for patellofemoral 
syndrome with osteoarthropathy of the right and the left 
knees, the benefit-of- the-doubt standard of proof does not 
apply.  38 U.S.C.A. 5107(b).

Extraschedular Ratings 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provided for higher 
ratings for additional or more moderate symptoms, which have 
not been shown.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular rating is adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

An initial rating higher than 10 percent for degenerative 
arthritis of the right shoulder, status post-dislocation is 
denied.

An initial compensable rating for lumbar strain with upper 
lumbar spondylosis is denied.

An initial compensable rating for patellofemoral syndrome 
with osteoarthropathy of the right knee is denied.

An initial compensable rating for patellofemoral syndrome 
with osteoarthropathy of the left knee is denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


